A petition and cross-petition for certification of the judgment in A-3955-92T1 having been submitted to this Court, and the Court having considered the same;
*426And the Court having remanded the matter to the Superior Court, Law Division, for a clarification and completion of the record;
And the Court having received and reviewed the Findings of Fact of the Hon. Eugene D. Serpentelli and the transcripts of the hearings conducted before him;
And the Court having unanimously concluded that the signatures of unregistered voters may not be counted,
And a majority of the Court having concluded that unaffiliated voters may validly sign nominating petitions,
And the Court having determined that in light of the foregoing and the facts adduced below, the petitions submitted by John L. Budzash do not contain the minimum requirement of 1,000 signatures of qualified voters;
And good cause appearing;
It is ORDERED that the petition for certification (C-884-92) and the cross-petition for certification (C-885-92) are granted, and the judgment of the Appellate Division is affirmed. Opinions setting forth the reasoning of the Court will issue in due course. No costs to any party.
Chief Justice WILENTZ and Justices HANDLER, O’HERN, GARIBALDI, and STEIN join in this Order in its entirety.
Justices CLIFFORD and POLLOCK would grant and affirm on the issue of unregistered voters and grant and reverse on the issue of unaffiliated voters.